Orders of disposition, Family Court, New York County (Jody Adams, J.), entered on or about March 1, 2002, which, insofar as appealed from, terminated respondent-appellant’s parental rights and transferred custody and guardianship of the subject children to petitioner agency for the purpose of adoption by their respective foster parents, after a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The finding of the Family Court, that it is in the best interests of the children to terminate parental rights and to free them for adoption by foster families with whom they have bonded and *107who have been providing for their special needs, was supported by the requisite fair preponderance of the evidence (Matter of Shaka Efion C., 207 AD2d 740 [1994]). Evidence of the biological mother’s changed circumstances was not sufficient to warrant suspended judgment, given no real relationship between her and her children, and given the strong relationship the children have developed with their respective foster families (id.; Matter of Latesha Nicole M., 219 AD2d 521 [1995]). Concur— Buckley, P.J., Saxe, Ellerin, Marlow and Gonzalez, JJ.